Title: To George Washington from Guy Carleton, 13 August 1782
From: Carleton, Guy
To: Washington, George


                  
                     Sir,
                     New York August 13th 1782.
                  
                  I transmit to Your Excellency a Copy of the Minutes of the Court Martial, appointed for the Trial of Captain Richard Lippencot, accused of the Murder of Mr Joshua Huddy, together with such other Documents as may serve to manifest the whole Course of the Proceedings here, both before and subsequent to Your Requisition thereon.
                  From these Documents Your Excellency will clearly perceive, that this Event was so far from being authorised by Government, that my Predecessor in the Command was wholly unacquainted with the Fact, until he was informed of it by Major General Dalrymple and Mr Elliot, on their Return from Elizabeth Town, and that it was no sooner known to him, than he wrote to the Board of Associated Loyalists, April the 20th signifying his Orders that they should immediately enquire into and report the Fact; a Measure which he judged necessary whereon to found such criminal Proceedings, as might serve to vindicate his Command from any Dishonor with which it might be stained.  That he considered this Act as a great Barbarity in itself, as well as a daring Insult on his own Authority, and such as he meant to proceed against with Measures both of Punishment and Prevention, is manifest from his Letter to the Board of Directors, dated 26th April, in which he gave Command, that that Board shou’d not in future remove or exchange any Prisoner of War in the Custody of their Commissary, without having first obtained his own Approbation and Orders, and required them to make an immediate Report of the Names and Number of the Prisoners of War then in their Power, and where confined, and this, Sir, that effectual Measures might be taken to prevent the like Evils, by placing those Prisoners under his own immediate Authority; which has effectually been carried into Execution.
                  Your Letter, Sir, demanding Satisfaction for this Injury, appears to have been dated on the 21st April and was received here on the 24th—4 Days after the Enquiry, which Sir Henry Clinton had commenced, and to this Observation I must add, that, tho’ it might be natural for Your Excellency to make a Demand of Justice, for Outrages against the Law of Arms, it is not ’til Justice is refused, that even a Menace of Retaliation can be justified, and Yet after You had been informed by Sir Henry Clinton and Lieutt General Robertson of the Proceedings and Purposes of the Government here, and while the Court Martial was sitting on the Trial of Lippencot, You have, as I am informed, put two British Officers in actual Arrest, One of them taken by Lot out of Thirteen, for the declared Purpose of Execution, tho’ under the Protection of the Capitulation of York Town, the other under Infirmities, which beside his Innocence, gave him a Title to Compassion—To Your Excellency’s cooler Judgment it is now referred, to consider, if these Things be conformable to the Law and Practice of polished Nations, and whether while You demand Justice of Us, You can rightfully take the Judgment into Your own Hands; for by holding these Gentlemen under hourly Apprehension of their Lives, as Pledges that Your Demands shall be specifically complied with, You leave Us nothing, by the most manifest Implication, but the Priviledge of blindly executing Your Decrees—But, Sir, until it is undoubtedly apparent, that the specific Satisfaction demanded under the Name of Justice cou’d be given, without a Violation of the same Justice towards others, and until it is manifest that the will to do what may and ought to be justly done, is wanting, the Right of designating innocent Persons, for the last Extremities of human Severity, cannot possibly commence, and even then it is not ’till in the very last Resort, and for the sole Purpose of staying those Injuries, which cannot otherways be stayed, that this Right (almost in any Case too horrid for Practice,) can be executed; a Right after all, which however it may exist in Theory, Yet in Practice and as extending to the Lives of innocent Men, is, as far as I have learnt in the present civilized State of Europe, happily influenced by the benevolent Maxims of Christianity, wholly unknown.  And therefore to remove all Question concerning these Gentlemen, I must take Leave to express my Claim and Confidence, that You will immediately relieve them from their Anxieties and Confinement, as a Debt due to Humanity, to say Nothing of the Requirements of Honor and Policy, and of the Principles of all Laws, Civil and Moral.
                  The Trial of Lippencot is now in Your Hands, and You will find that he has been acquitted upon the Oaths of Men of Rank and Character, on all the Circumstances of the Case—To shew my thorough Disapprobation of the Execution of Huddy, I have given Orders to the Judge Advocate to make further Inquisition and to collect Evidence for the Prosecution of such other Persons as may appear to have been criminal in this Transaction.  But, tho’ I mean, Sir, to prosecute this Matter, with all the Effect which a due Regard to Justice will admit, Yet You cannot fail to observe from the Minutes before You, how very much precedeing Injuries have perplexed the Rules of Justice, and on this Account how difficult it is become, to ascertain the Quality of Actions, from the Diversity of Intentions, or to trace these pernicious Evils to any certain Motive or Source.  The Province of New Jersey, You will perceive, has even legitimated these Violences, during our Contest, which have thereupon been openly acknowledged and avowed.  Violences which have naturally begotten such Resentments as it is not in the Condition of Authority wholly to restrain.  And in further Proof of these Facts I transmit herewith a Letter from Governor Livingston, together with our total Correspondence, to which that Letter refers.  From this Letter dated the 25th June, it should appear that two Prisoners of War have been lately executed in Jersey on their Treason Law, that is, for ranging under our Standards.  The whole Letter deserves Your Excellency’s most serious Consideration, and will doubtless impress upon Your Mind the Necessity of reducing as soon as possible our Contests to the accustomed Laws of War.  It were well if those who so lightly pass these Bounds would ask themselves what other Limits there are, by which men may be restrained from mutual Destruction in every savage Form.  Upon Occasions of like Complaint Your Excellency has refered me to the Civil Power of the Provinces, but You will now see that I am refered back again to the Commander in Chief, and indeed the Demand which Your Excellency has made of public Justice in the Case of Huddy, and Your Proceedings thereon, seem to take the whole general Question into Your own Hands.
                  This Letter, Sir, together with the Minutes of the Court Martial, will prove too plainly that the same Spirit of Revenge has mutually animated the People of New Jersey and the Refugees under our Command, equally criminal and deserving of Punishment in all, as they lead to Evils and Misfortunes of the blackest and most pernicious Sort.  But they cannot, Sir, be partially suppressed.  I know that mutual Reproaches and Acts of Cruelty have been common in Civil Wars, but Men of liberal Minds invested with the Dignities of high Office, are, or ought to be, above the Taint of such vulgar Malignity; and You will acknowledge with me that it is their Duty most earnestly to join in the Check and Prevention of private Miseries, which cannot forward the Decision of any great Point, that may on either Side be desired.
                  It is with great Satisfaction, that I read the Sentiments which Your Excellency has expressed, and the Declarations You have made of Your Desire "to soften the inevitable Calamities of War, and of introducing on every Occasion as great a Share of Tenderness and Humanity as can possibly be exercised in a State of Hostility,"  And You may rest assured, Sir, of my most hearty Concurrence in every Measure which can promote so desireable an End.  I am, Sir, Your Excellency’s Most obedient and Most humble Servant
                  
                     Guy Carleton
                     
                  
                  
                     Schedule of Enclosures in a Letter from Sir Guy Carleton to General Washington, dated 13 August 1782.
                     Copies.No. 1.Sir Henry Clinton to Governor Franklin20th April 17822.General Washington to Sir Henry Clinton21st Do3.Sir Henry Clinton to General Washington25th Do4.Extract of a Letter from Sir Henry Clinton to Governor Franklin26th Do5.General Robertson to General Washington1st May6.General Washington to General Robertson5th Do7.Sir Guy Carleton to Governor Livingston7th Do8.Governor Livingston to Sir Guy Carleton13th Do9.Sir Guy Carleton to Governor Livingston12th June10.Governor Livingston to Sir Guy Carleton25th Do11.Sir Guy Carleton to Governor Livingston21st July12.Minutes of the Court Martial upon Captain Richard Lippencot
                     
                  
                  
                Enclosure
                                    
                     
                        Sir,
                        Head Quarters 20th April 1782
                     
                     I have the Honor to acquaint You that Major General Dalrymple and Mr Elliot, who are just returned from Elizabeth Town, have reported to me that General Washington’s Commissioners had formally signified to them, that a Murder had been lately committed in Monmouth by the Refugees from New York on the Body of a Captain Huddy; and that Brigadier General Forman, who commands in that District, was gone to General Washington to complain of the Outrage.
                     As this Report is further ascertained by an authenticated Copy of a Label found on the said Huddy’s Breast; and I understand that the deceased was a Prisoner in the Custody of the Commissary to the Board of Associated Loyalists, I send you herewith a Copy of the Label for the Information of the Board, and request You will signify to them my Desire that they will be pleased to cause an immediate Enquiry to be made into this Matter, and report to me thereon as soon as possible.  I have the Honor to be Sir, Your most obedient and most humble Servant
                     
                        (Signed)  H: Clinton
                     
                  
                  
                Enclosure
                                    
                     
                        
                           26 April 1782
                        
                     
                     Extract of a Letter from Sir Henry Clinton to Governor Franklin.  Dated 26th April 1782.
                     "I have likewise to desire, that You will be pleased to assemble the Board of Directors without Loss of Time, and signify to them that it is my positive Command, that they shall not in future remove or exchange any Prisoner of War in the Custody of their Commissary, without having first obtained my Approbation and Orders, and that they will be pleased to make me an immediate Report, of the Names and Number of the Prisoners of War at present in their Power, and where confined."
                  
                  
                Enclosure
                                    
                     
                        Sir,
                        Head Quarters, New York, 7th May 1782
                     
                     Colonel Livingston will have the Pleasure of placing this Letter in Your Excellency’s Hands.  His Enlargement, Sir, has been the first Act of my Command, being desirous, if War must prevail, to render its Evils as light as possible to Individuals.
                     It would be as difficult as it seems useless to trace from what first Injuries those Acts of Retaliation, public or private, which have lately passed, are derived, but it is highly important that the Practice itself should be brought to the most speedy Conclusion, without which we shall all be involved in one common Dishonor.  Thus impressed, I cannot help earnestly wishing that You may find Yourself disposed to recommend this Point, which Humanity so much requires, to the Deliberation of Your Assembly; the Acts to which I allude having passed in Your Province, and I for my Part shall most gladly meet You upon the Ground of any Regulation, which may take from Us this Reproach, and if any reciprocal Engagement shall be required of me, I shall be ready to adopt any Measures which may be thought effectual to this End, fully sensible that Acts of private Passion and Resentment, tho’ productive of much unnecessary Evil, contribute Nothing to public and general Decisions.  What I have here produced, Sir, are the Arrangements of War, but I shall be truly happy if any Pacification can be obtained which may be equally safe and honorable to all.
                     I transmit herewith certain Papers which will shew Your Excellency the Disposition of the Government and People of England.  From the Facts which Your Excellency will thence collect, you may judge what further Consequences must speedily follow.  I have the Honor to be, with much Respect, &ca &ca
                     
                        (Signed) Guy Carleton
                     
                  
                  
                Enclosure
                                    
                     
                        Sir,
                        Trenton 13th May 1782
                     
                     I find myself honored with Your Excellency’s Letter of the 7th Instant, which, notwithstanding the benevolent Sentiments it contains, and which are truly characteristic of Your Excellency’s Humanity, was rendered still more agreeable by the Bearer who delivered it, and who, but for Your Excellency’s seasonable Arrival, might have long been continued in Confinement, through the Operation of that contrary Disposition by which some of Your Predecessors in Command have been so remarkably distinguished.  Your Excellency informed me that "Colonel Livingston’s Enlargement has been the first Act of Your Command, being desirous, that if War must prevail, to render the Evils as light as possible to Individuals."  So early an Advertence to prevent the Exercise of any unnecessary Rigour against Prisoners of War, and that at a time when You must have been involved in a Multiplicity of Business, is the strongest Proof of Your Aversion to that System of Severity to Captives of which the Americans have long had Reason to complain; and as the young Gentleman was confined immediately after a tedious Voyage, which rendered Exercise and Elbow Room the more necessary on his Arrival, his Liberation into open Air & Liberty must be proportionably agreeable to him, and I am confident that he is impressed with proper Sentiments of your Excellency’s Politeness & Civility towards him.  In the Character of his Father, I am also happy to have him so soon given to my Embraces thro’ those tender Feelings for which Your Excellency was celebrated before You left America.  Surely every reasonable Man must applaud an uniform Conduct influenced by the Principles of Humanity to all Mankind; but respecting any particular Civilities to myself or my Connections, I have never wished to be any further distinguished from my Fellow-Citizens at large, than as a generous Enemy may be able from true Greatness of Soul, rather to esteem than to pursue with implacable and dishonorable Vengeance any public Person for his Fidelity to the Cause in which he originally embarked from Principles of Conscience, and in which he conceives it his Duty to persevere to the End, at the Risque of every Thing estimable among Mankind.
                     I have the Honor of entirely concurring in Sentiment with Your Excellency, "that it is highly important that the Practice of Retaliating public or private Injuries (or rather that the Perpetration of such Injuries as demand Retaliation) should be brought to the most speedy Conclusion."  That it has arisen from any Injuries offered by Us, I can candidly assure You, Sir, is what has never come to my Knowledge: nor do I recollect a single Instance in which the Militia, or any other Citizens of this State, have treated a Prisoner of War with Inhumanity, or contrary to the Law of Arms.  Such Conduct I should think it my Duty to the utmost of my Power to discountenance, and I am most heartily disposed to promote to the Extent of my Authority any Regulation that may appear best calculated to prevent on both Sides "all such Acts of private Passion or Resentment, which, (as Your Excellency justly observes) tho’ productive of much unnecessary Evil, contribute Nothing to public and general Decisions."  But as to any Instrumentality of mine towards "obtaining any Pacification which may be equally safe and honorable to all," for which Your Excellency expresses Your Wishes, that is a Matter altogether out of my Department, and I doubt not every loyal Citizen of these United States reposes the most perfect Confidence in the Wisdom & Integrity of Congress respecting the final Establishment of our Independence.
                     Your Excellency is further pleased to observe, that You "transmit me with Your Letter certain Papers which will shew me the Disposition of the Government and People of England," and that from the Facts which I will thence collect, "I may judge what further Consequence will speedily follow."  These Papers, Sir, do really shew me, that the Disposition of the People of England is for Peace; but that such is the Disposition of the Government of England, appears to me not equally evident from a serious and impartial Consideration of sundry English & New York Papers containing the last Intelligence from England, together with the Debates of Parliament upon several Motions respecting the american War.  I have the Honor to be &c. &c.
                     
                        Wil: Livingston
                     
                  
                  
                Enclosure
                                    
                     
                        Sir,
                        New York June 12th 1782.
                     
                     I have just been acquainted that Timothy Scoby, taken Prisoner at Sandy Hook, and William Herbert, taken also Prisoner on the Beach at the High Lands, Sandy Hook, have been tried in Your Province for Treason by a Court held at Freehold in the County of Monmouth on the first Tuesday in the present Month, and are sentenced to die on the fourth Day of July next.
                     I have been also informed, Sir, that about the 22nd of January last, John Smith Hetfield, who was employed to navigate a Boat to Elizabeth Town, having Flag Orders from Brigr General Skinner, and bearing a Letter from Sir Henry Clinton to Commissaries Skinner and Adams on public Service, and who, with another Man who afterwards made his Escape, were permitted to stay at Elizabeth Town that Night, (the weather not admitting a Return) was on the next Morning, without any previous Discharge or Order to depart, arrested and carried to West Field and from thence in Irons to Burlington, where he has been ever since confined—That likewise one Abner Badgeley, who was at Elizabeth Town in another Flag Boat at the same time, was also taken Prisoner, and that both these Men remain in that Condition, and under the Terrors of being tried for their Lives, and that One Compton is likewise confined and stands in the same Danger.
                     Upon this Subject, Sir, I wish to speak the Language of that Moderation & Candor with which the Letter you have honored me is marked.  And Yet whilst I consider that General Washington demanded and justly demanded from my Predecessor the strictest Enquiry (tho’ in a Manner not usual and which I cannot approve) concerning the rash and unauthorized Execution of Huddy—an Enquiry which, without his Demands, a Sense of Justice would have produced—and whilst he holds in Arrest an innocent Officer on this very Account—I cannot enough express my Wonder that Executions should be meditated, under any Pretence, of Prisoners taken in our Service, and two of them as it appears under the Protection of a Flag.
                     The Letter, Sir, with which You honored me, dated the 13th of May last, I received with the utmost Sensibility of the generous Sentiments it conveyed, and I am not without great Hopes that there is some Error or Misinformation as to the Cases I have stated.  Your Excellency, among other just Observations reprobates the Idea of Vengeance against those who embark in any Cause on the Grounds of Conscience, and who think it their Duty to persevere in it with unceasing Fidelity.  Putting all other Considerations out of the Question, and mixing, as I perfectly do, with Your Excellency in this Sentiment, I will entertain the fullest Reliance on your taking such Measures as Your own Prudence shall dictate to place these Men out of Danger, and that You will not suffer the Forms of local Law to violate general Principles, or mingle private and mutual Revenge of any Sort with the fair and liberal Customs of War; a State which, however it be my Profession, is, as between Brittons, hateful to my Thought.
                     I shall expect the Honor of being informed of your Excellency’s Purposes on this Subject, and am, Sir, Your most obedient and most humble Servant
                     
                                          
                            
                            (Signed)  Guy Carleton
                        
                  
                Enclosure
                                    
                     
                        Sir,
                        Trenton 25th June 1782
                     
                     I have received your Excellency’s Letter of the 12th instant.
                     Timothy Scoby & Willm Herbert concerning whom your Excellency enquires, are both Subjects of this State; and for committing High Treason against it, by joining the Enemy, in waging War against it & other treasonable Practices, were convicted & condemned as your Excellency has been informed.  They were both pardoned before I receiv’d your Excellency’s Letter, from the meer unsolicited merciful disposition of this Government, which hoped, that the Execution of two other Criminals, condemned at the same Court and since executed, would prove a sufficient Example, which is one of the principal Reasons for punishing Offenders.
                     The Case of Hetfield and Badgely, I have fully represented to His Excellency General Washington, who applied to me on that Subject in consequence of an Application made to him by the British Commander at New York, and which, I suppose, has before now, been transmitted to your Excellency. Indeed I shou’d think that the Commander in Chief of our Army, is the proper Person to be applied to respecting our treatment of any Persons claimed by the English as being in their Service, and supposed to be improperly treated by us; and if such Person is detained by the Civil Authority of this State, his Excellency will of course apply to the Executive, which, with the greatest Alacrity, will furnish him with the reasons of the Capture and detention of such Prisoner, and always pay the most sacred Regard to the Law of Nations on that Head.  And I make not the least doubt, that when your Excellency shall be informed of the Case of Hetfield & Badgely, you will be astonished that any of your Predecessors should have suffered any of those, who with you are called Loyalists, so egregiously to abuse the known and established use of Flaggs of Truce as those two Men have done.
                     The Case of Compton (Our Judges being on the Circuits) I am not able at present to give your Excellency.  I have however reason to think that he is proceeded against for treason against this State, and that he cannot by the Law of Nations be considered as a Subject of Great Britain, and that, if he really was so, he would deserve to suffer as a Spy, for coming among us as I am told he frequently has from your Lines in a secret manner, and for the purpose of gaining Intelligence, & committing Robberies.
                     There are Sir, among us a Number of Men, who from Indolence of Disposition & dissoluteness of Morals, preferring plunder to Labor, & hoping to elude the Laws of their Country, by acting or pretending to act under the Authority of the Board of Directors, will for a while quit this State & then return into it, and that frequently after having previously forfeited their Lives by our Laws; & then commit new Felonies under that imaginary Sanction, expecting it seems not only to escape Punishment for the Crimes they are committing under their newly assumed Character, but even to plead that Character as an Obliteration of their former Offences committed at a Time when they are indisputably amenable to our Laws.  These Sir, are not the Men I mean to comprehend in my description, when "I reprobate the Idea of Vengeance against those who embark in any Cause on the Ground of Conscience, and who think it their duty to persevere in it with unceasing Fidelity."  And how far Sir, the screening & the commissioning of such Banditti by the Board of Directors, redounds to the honor of Britain, I leave to your Excellency’s Sense of national Glory to determine.
                     Your Excellency is pleased to say, that you "will entertain the fullest Reliance on my taking such Measures as my own prudence shall dictate, to place those Men out of Danger, & that I will not suffer the forms of local Law to violate general Principles, or mingle private or mutual Revenge of any Sort with the fair & liberal Customs of War, a State which however it be your Profession is as between Britons, hatefull to your Thought.
                     How strongly soever, Sir, I may be inclined to put those Men out of Danger; & whenever it appears consistent with the public Safety & my duty to my Country, I can assure your Excellency, that most strongly inclined I am to the Side of Clemency & Mercy, yet your Excellency cannot be uninformed that the Executive of this State hath no Authority to discharge any Prisoners from the Custody of the Law, & that all municipal Laws (whatever private Sentimental Attachments we may have to general Principles) are so local, as to punish those who transgress them within the Verge of their Operation or topical Extent.
                     As to any "War, Sir, between the Britons," Your Excellency will pardon me for not being able precisely to comprehend your meaning. If such an unfortunate Event has really taken place between any different Bodies of British Subjects, I am free to own that tho’ an Enemy, I shou’d not rejoice at it, as I sincerely wish for the sake of the general Repose of Europe, that Great Britain may suffer no greater diminution of her weight in the political Balance than she is like to do by her War with America, and those other Powers which she has already by that fatal Step drawn upon her, without the additional Calamity of any intestine Commotions or Civil Broils of her own.  But if your Excellency means the War between Great Britain and America, and consequently intends to Compliment us with the Title of Britons, I can only say, and I wish not to give any Offence by saying it, that there was indeed a Time when we gloried in that Appellation, but that from the most unprovoked Oppressions, we shall to all human Appearance, instead of the least Ambition to reassume, be content to all future Ages and Generations, with that of Americans.  I am with the greatest Regard your Excellency’s &c. &c.
                     
                        (signed)  Will: Livingston
                     
                  
                  
                Enclosure
                                    
                     
                        Sir,
                        New York July 21st 1782
                     
                     I am just informed that Ezekiel Tilton, returning last Week from the Banks without Sandy Hook, where he had been fishing, was taken by an armed Whale Boat, belonging to the Province of New Jersey, and carried to Monmouth Gaol, where he was confined, loaded with Irons, and suffering Hardships which greatly endanger his Life, that he is considered to be in the Condition of what is called in Jersey a State Prisoner, and threatened as such with more certain Death.
                     I hereby demand, Sir, that this Man shall be placed in the Condition of a Prisoner of War only, and treated with that Lenity with which Prisoners of War ought to be treated.
                     I have already written to Your Excellency on a similar Occasion, and am now to acknowledge Your Letter of the 25th June 1782—From all Comment on this Letter, however extraordinary it appears, I will at present abstain.  After all, I cannot think Your Excellency means deliberately to violate the Laws of War, nor excite a Spirit of Resentment in the Minds of the Loyalists, and provoke them to Acts of Revenge, which, arrived at a certain Height, will no longer remain in Your Power nor mine to prevent, and this at a time when all Hostilities stand suspended on my Part.  I am, Sir, &c. &c.
                     
                        (Signed)  Guy Carleton
                        
                     
                  
                  
                Enclosure
                                    
                     
                        
                           3 May-22 June 1782
                        
                     
                     Proceedings of a General Court Martial held at the City Hall in New York in the Province of New York, from Friday the 3d May to Saturday the 22d June 1782—for the Tryal of Captain Richard Lippincott.
                     By His Excellency Sir Henry Clinton, Knight of the most Honourable Order of the Bath, General and Commander in Chief of all His Majesty’s Forces within the Colonies laying on the Atlantic Ocean, from Nova Scotia to West Florida—inclusive, &ca &ca &ca.To Major General James Paterson—By Virtue of the Power and Authority to Me given and granted by his Majesty, I do hereby Constitute and appoint You to be President of a General Court Martial, to be held on Friday Morning at ten o’Clock being the third day of May 1782, at the City Hall in New York in the Province New York. And the said Court Martial is hereby Authorized and Required to hear and examine by Oath or otherwise, all such Matters and informations as shall be brought before them, touching the misbehavior of any Officer, Soldier, or any other person under my Command, and to proceed in the Trial of such Offenders, and to give Judgment and Sentence thereupon; pursuant to an Act of Parliament now in force, entitled, “an act of punishing Mutiny and Desertion, and for the better payment of the Army and their Quarters.” And for so doing, this shall be to you and all concerned a sufficient Warrant and Authority. Given under my Hand and Seal at Head Quarters the second Day of May 1782.(Signed) H: Clinton LS By His Excellency’s Command, (signed) John Smith	
                  
               